Citation Nr: 1215913	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1969 to July 1971

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for residuals of a head injury.  

In March 2010 and December 2010 decisions, the Board remanded the issue for further development.  At this time, the Board is recharacterizing the issue to specify consideration of recurrent headaches as a residual of head injury; this better reflects the Veteran's allegations and the evidence of record.  This does not foreclose the possibility of identifying other residuals of an in-service head injury.

The Veteran had requested a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for February 2010, but the Veteran failed to appear without explanation or request to reschedule.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in March 2010 and December 2010 for development related to clinical (in-patient) treatment records at the time of the Veteran's established January 1970 head injury.  The severity of the head injury was considered relevant to identification of any residuals.  A May 2006 VA medical opinion was not adequate, as the examiner did not have complete records before him.

In April 2011, the required records were obtained.  VA then scheduled an examination to identify any and all current residuals of the injury.  In February 2012, the Veteran was examined.  At that time, the examiner indicated no headache residuals from the head injury.  She also included a questionnaire related to headaches, which was completely blank.  

In March 2012, VA sought clarification of the examination report.  In one email response, the examiner stated, "The Veteran's symptoms are at least as likely as not (50% probability) not related to [traumatic brain injury (TBI)] while in the military."  This email was labeled "Opinion."  In a second email labeled "Rationale," the examiner noted  that the Veteran "did not begin to have headaches until long after he had a stated head injury."  She attributed cognitive and memory impairments to alcohol abuse instead of head injury.  

It appears that in the March 2012 emails, the examiner diagnoses a current headache disorder, in contradiction to the clinical findings noted in February 2012.  It is unclear if there are current chronic headaches or not.  Remand is required to clarify this.  

Moreover, the wording of the medical opinion is, at best confusing, and, in any event, inadequate.  It appears the examiner intended a negative opinion, but the wording (at least as likely as not not related) allows the interpretation that there is a 50 percent probability of a positive relationship.  On remand, clarification of the opinion is needed.

Finally, on remand VA should ensure that complete VA treatment records are associated with the claims file.  Treatment records from 2005 are of record, but it is unclear if the Veteran continues to receive VA treatment; doctors refer to electronic records in 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA medical center in Roseburg, Oregon, and all associated clinics and domiciliaries (to include White City, OR), as well as any other VA facility identified by the Veteran or in the record, for the period of March 2005 to the present.

2.  AFTER completion of the above, schedule the Veteran for a new VA examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must obtain from the Veteran a detailed history regarding the occurrence of headaches and the onset of any chronic complaints.  The competent lay statements must be considered in the rendering of any etiology opinion.

The examiner must clearly state whether there is a current, chronic headache disorder present, and if so, whether such is at least as likely as not related to the documented January 1970 head injury in which the Veteran slipped on the ice and was unconscious for two hours, with a seizure upon wakening.

The examiner must clearly identify any and all other current residuals of the in-service head injury, and clearly state the relationship of such to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


